DENY and Opinion Filed April 28, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00380-CV

                        IN RE AL M. WILLIAMS, Relator

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-17458

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                            Opinion by Justice Myers
      Before the Court is relator’s April 25, 2022 “Simple Application for Writ of

Mandamus.” In the application, relator complains that the trial court’s judgment

dismissing the underlying suit against real party in interest is void.

      Entitlement to mandamus relief requires relator to show that the trial court has

clearly abused its discretion and that he has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After

reviewing the petition and the record, we conclude that relator has failed to show an
abuse of discretion. See TEX. R. APP. P. 52.8(a). Accordingly, we deny mandamus

relief.



                                        /Lana Myers/
220380f.p05                             LANA MYERS
                                        JUSTICE




                                     –2–